

116 S4457 IS: Combating Chinese Propaganda Act
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4457IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit companies doing business in the United States from amplifying propaganda originating from the Government of the People’s Republic of China, and for other purposes.1.Short titlesThis Act may be cited as the Combating Chinese Propaganda Act or the CCP Act.2.DefinitionsIn this Act:(1)PropagandaThe term propaganda means the propagation of an idea or narrative, especially of a biased or misleading nature that is intended to influence, promote, or publicize a particular cause or point of view.(2)United states companyThe term United States company has the meaning given such term in section 4(a) of the Defend Trade Secrets Act of 2016 (34 U.S.C. 41310(a)).3.Prohibition against companies doing business in the United States making public statements or taking actions at the behest of the Government of the People’s Republic of China(a)In generalExcept as provided in subsection (b), it shall be unlawful for any United States company or foreign-owned company doing business in the United States from cooperating with any effort by the Government of the People’s Republic of China to coerce such company—(1)to make public statements through traditional media, social media, or advertising campaigns that reflect propaganda pushed by the Government of the People’s Republic of China;(2)to take other actions contrary to their fiduciary interests at the behest of the Government of the People’s Republic of China; or(3)to furnish personal information regarding Chinese dissidents to the Government of the People’s Republic of China.(b)ExceptionsThe prohibition under subsection (a) shall not apply to compliance with standard regulatory requirements imposed by the Government of the People’s Republic of China that are necessary to protect the health or safety of the general public.(c)Reporting requirement(1)In generalAny United States company or foreign-owned company doing business in the United States shall report to the Secretary of State and the Secretary of Commerce each instance in which the Government of the People’s Republic of China has pressured such company to violate the prohibition under subsection (a).(2)Quarterly reportThe Secretary of Commerce shall submit a quarterly report to Congress that summarizes all of the incidents reported under paragraph (1) during such quarter.(d)Penalties(1)Civil penaltyAny United States company or foreign-owned company that fails to comply with the reporting requirements set forth in subsection (c) shall be subject to a civil penalty equal to not more than $250,000.(2)Criminal penaltyIf any official of a United States company or foreign-owned company knowingly violates, or authorizes the violation of, subsection (a)—(A)the company shall be subject to a criminal penalty of not more than $1,000,000 for each such violation; and(B)such official may be imprisoned for not more than 20 years. 